Filed 6/4/13 In re B.S. CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR




In re B.S. et al., Persons Coming Under the                          B244847
Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. CK55809)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

BRIAN S.,

         Defendant and Appellant.




         APPEAL from orders of the Superior Court of Los Angeles County, Rudolph A.
Diaz. Affirmed.
         Janette Freeman Cochran, under appointment by the Court of Appeal, for
Defendant and Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel, and
Navid Nakhjavani, Deputy County Counsel, for Plaintiff and Respondent.
                                    INTRODUCTION


       Appellant Brian S. (Father) appeals from the juvenile court‟s jurisdictional and
dispositional orders establishing dependency jurisdiction over his daughters B.S., Am.S.,
and S.S., and placing them in foster care. Father contends substantial evidence does not
support the juvenile court‟s jurisdictional findings under Welfare and Institutions Code
section 300, subdivisions (a), (b), and (j).1 Father further contends the juvenile court
abused its discretion by removing Am. from his care and by not placing B. and S. in his
care. We affirm the juvenile court‟s jurisdictional and dispositional orders.


                 FACTUAL AND PROCEDURAL BACKGROUND


       Mother has seven daughters, including the three with Father, B. (born in Aug.
2004), Am. (born in Feb. 2006), and S. (born in Oct. 2007), who are the subjects of this
appeal. Another child, Al.T. (born in Apr. 2009) was also a subject of the underlying
section 300 petition.2 Mother‟s history with the Los Angeles County Department of
Children and Family Services (DCFS) began in 1993 with a referral alleging severe
neglect of her daughter L.; additional referrals for neglect were reported in 1996, 2001,
and 2004. The latter referral resulted in a police raid of the family home, during which
several adults in the home were arrested and narcotics and firearms were seized.
Numerous children were present in the home. The family received family maintenance
services between June 2004 and June 2006. Still more referrals were made regarding the
family in 2007, 2008, 2009, and 2010. A referral made in April 2010 regarding Father,
that he failed to believe Am. (who lived with him) when she told him she had been
sexually abused, was found to be substantiated. Other referrals were made regarding the
condition of Mother‟s home, including that there was no food or utilities in the home.


1      All further statutory references are to the Welfare and Institutions Code.

2      Al.T. is not Father‟s biological child and she is therefore not a party to this appeal.

                                              2
        In January 2012, a school nurse saw that B.‟s teeth were rotted down to the gum
line. The child also had an umbilical hernia. Mother was told about these conditions
before the school‟s winter break and told to obtain dental care immediately. After winter
break, B. did not return to school and a social worker was unable to assess Mother‟s
home.
        The referral which led to the current allegations against the family was made in
May 2012. It was reported that seven-year-old B., four-year-old S., and three-year-old
Al. were subjected to emotional abuse and caretaker absence, and that the children and
Mother were homeless. Around 2:00 a.m., Mother engaged in a verbal and physical
altercation in the children‟s presence. Mother broke a window when she tried to punch
the woman with whom she was fighting. Mother appeared intoxicated and was placed
under arrest along with her adult daughter, L., who was pregnant. The children were
dirty and hungry. Mother later admitted she was drunk during the altercation.
        The three girls were taken to a DCFS office. B. said Mother had been drinking
prior to the altercation. B. told the social worker she and her sisters were staying with
their “godparent,” Jeff D. She said Jeff was nice to them. However, she had seen him
smoke a “white rock” called “dope,” which she said was something you sold to other
people. B. said when Jeff smoked dope his eyes got big and red. S. told the social
worker that Jeff also smoked “weed.” B. said Mother and Jeff engaged in physical
violence. She once saw Jeff drag Mother off the bed and into the shower with her clothes
on, and had seen him slap Mother‟s face. B. also told the social worker she had seen Jeff
on top of Mother and that “he was inside my mother‟s twa twa and [Mother] said stop
and [Jeff] didn‟t and he never does.” B. said Mother was crying during this incident. Jeff
had slapped B. in the face, but Mother did nothing when B. told her about it. B. said
Mother often left her and her sisters alone but she would not leave them alone for very
long. Mother later denied any physical or sexual violence in her relationship with Jeff
and denied Jeff physically abused her children. Mother denied leaving the children
alone, stating she knew the law was that they had to be 12 years old to be left alone.



                                             3
       B. said Father lived with his girlfriend and B.‟s younger sister, Am. B. said that
on the night Mother was arrested Jeff called Father and told him to pick the children up
but the police took them to the DCFS office before Father arrived. After several failed
attempts to contact Father, a social worker finally spoke with Father. He seemed upset
and uncooperative. The social worker asked if he would be able to assume custody of the
children and he said he could not, stating various excuses. Father said he only had
physical custody of Am. because he was bonded to her. He said he would call back after
conferring with other family members and gave the social worker several telephone
numbers for potential caregivers. Father refused to allow the social worker to interview
Am.
       Mother‟s 14-year-old daughter, Ax., was a member of a street gang and was a
juvenile ward of the court. Another sister, D., who would have been five years old, had
died in the hospital. S. had been shot in the back by a gang member when she was 15
months old, and B. had been stabbed when she was six years old. Al. had a scar on her
leg from an incident in which a television had fallen on her leg in a motel room. Three-
year-old Al. was observed by the social worker raising her middle finger and “flipping
people off.” B. said Al. learned that from Mother, who called the children bitches and
would tell them “Fuck you.” B. could not read or identify what sound letters made; she
could only identify letters by name.
       Father also had a one-year-old son who lived with him, and a 10-year-old son who
lived with an aunt. In addition, Father had two other daughters who lived with their
mother.
       DCFS filed a section 300 petition on behalf of B., Am., S., and Al. on June 4,
2012. DCFS alleged that Mother and Jeff had a history of engaging in violent
altercations in the children‟s presence, and Mother failed to protect the children from
such incidents and allowed Jeff to have unlimited access to the children. Jeff physically
abused B. by slapping her face and Mother failed to protect her from such conduct, thus
placing the other children at risk as well. Mother engaged in a violent altercation with a
neighbor in the children‟s presence, resulting in Mother‟s arrest. Mother had placed the


                                             4
children in a detrimental, dangerous situation by leaving them home without adult
supervision. Mother had a history of substance abuse and is a current abuser of alcohol,
rendering her unable to properly care for the children. Mother allowed Jeff to use
cocaine and marijuana and reside in the home with the children and have unlimited
access to the children. Jeff possessed and used illicit drugs in the children‟s presence.
Father was unable to provide care and supervision for B. and S., thus endangering their
physical health, safety, and well-being.
       At the detention hearing on June 4, 2012, the juvenile court found Father to be
B.‟s, S.‟s, and Am.‟s presumed father. The court found a prima facie case for detaining
B., S., and Al. (and releasing Am. to Father‟s custody). The court found a prima facie
case existed to establish that all the children were described by section 300, subdivisions
(a) and (b).
       On June 6, 2012, DCFS recommended to the court that B. and S. remain suitably
placed and not be released to Father. DCFS noted that Father refused to care for the
children when they were originally detained in late May 2012. B. said she and S. did not
spend the night at Father‟s home but only spoke to him on the telephone and visited him
occasionally. Father stated he was only bonded to Am. and demonstrated his lack of a
relationship with B. and S. by failing to take action when notified they were being abused
and neglected. Father told the social worker on June 5, 2012, that there was no need for
the social worker to see his home because B. and S. were not going to stay with him. He
also objected to the requirement that all of the adults residing in his home be interviewed.
He called later the same day, however, and said the social worker could come to his
home. He gave DCFS the contact information for a proposed caregiver, Ernestine M.
During the investigations of previous referrals regarding the children, Father refused to
meet with the social workers, saying the investigations had nothing to do with him.
Father had spoken to a social worker in late November 2010 regarding a prior referral
and at that time said he knew B. was not attending school. Father had merely said
Mother was having a hard time because she had no money and no place to live.



                                             5
       A hearing was held on June 6, 2012, at which the court arraigned Mother on the
petition and discussed whether B. and S. should be released to Father‟s custody. Father
testified he had seen B. and S. in January, March, and April 2012. He said he had asked
Mother if B. was in school and Mother had told him she was. When the children were
detained in May 2012, he called B. and told her he was looking for a ride so he could
pick the girls up. He told the social worker the same thing during subsequent phone calls
and asked her to call him back after he had a chance to find someone to help him. He
also gave DCFS contact information for Ernestine M., with whom the children could
stay. The social worker did not call either of them back. He did as the social worker
instructed and took Am. to a DCFS office to be interviewed. The social worker allowed
him to leave with Am. when the interview concluded. He said he had room at his home
for B. and S. to live with him.
       The court found a prima facie case had been established to justify detaining B. and
S. from Mother‟s and Father‟s custody. Father did not have a bond with them and he
had either neglected or ignored their needs. B. was not attending school and Father
should have known about that. In addition, the children‟s medical needs went
unattended. DCFS was ordered to provide the family with reunification services. Mother
and Father were granted monitored visitation with the children.
       On June 20, 2012, DCFS reported that B., S., and Al. were in dire need of mental
health services. B. expected to be made to leave whenever she misbehaved because
Mother had sent her to stay with her aunt when she was bad. Al. and S. demonstrated
signs of possible sexual abuse and Al. and B. threw frequent temper tantrums.
       The social worker reported that Father was hostile and uncooperative. She
recommended that the juvenile court order Father to permit the social worker to have
face-to-face contact with Am. twice per month. The court so ordered.
       DCFS filed a first amended petition on June 28, 2012, alleging Mother physically
abused the children by slapping their faces and punching Am. in the stomach. Mother
was incarcerated on May 30, 2012, for public intoxication, and failed to obtain timely
medical care for B., whose teeth were rotted. As to Father, DCFS alleged that he knew or


                                            6
reasonably should have known about the child‟s medical needs and failed to obtain
timely medical care for her.
       After conducting further interviews, DCFS filed a second amended petition adding
the allegation that Father had created a detrimental lifestyle for B., Am., and S. in that he
used drugs in the children‟s presence, left marijuana where the children had access to it,
and engaged in domestic violence with his female companion in the children‟s presence,
thus endangering the children‟s physical and emotional health, safety, and well-being.
       DCFS‟s July 3, 2012 jurisdiction and disposition report indicated Father had a
criminal history including a burglary arrest in 1994, a charge for possession of cocaine
base in 2004, and several misdemeanor charges for possession of marijuana. The social
worker interviewed Father and intended to read the specific allegations to Father, but he
told her to put the petition away and said he would merely address the inaccuracies in
DCFS‟s detention report. Father told the social worker he did not know anything about
Jeff‟s relationship with the children. B. told the social worker that she referred to Father
as “B.” He once disciplined her by hitting her on the forearm and making her stand in a
corner, leaving her there for an entire night.
       Am. stated that Mother slapped her sometimes, most recently in February 2012.
Am. said Mother had punched her in the stomach and that it caused her pain. Am.
reported that Mother also slapped the other children in the face when they got in trouble.
Am. told Father that Mother struck her and saw him telling Mother to stop abusing the
girls. Mother admitted she hit the children on the hand but denied ever hitting them
forcefully. She denied that Father ever told her to stop abusing the children.
       B. said Mother became angry and frustrated when she drank. She said Mother
mostly smoked marijuana with Jeff. Am. said Mother drank beer a lot and it made
Mother mean. She had once asked Mother for some water and Mother gave her a beer to
drink instead. Mother said she only drank one or two small cans of beer each day. She
denied ever being drunk in the children‟s presence, but admitted being drunk on the night
she had an altercation with a neighbor. Mother admitted she smoked marijuana but said
she did not do so in front of the children.


                                                 7
       Father explained to the social worker that after their daughter D. had died, Mother
was upset and grieving so Father offered to care for the children. B. did not want to live
with Father, but Am. did and came to live with him. Mother and Father had briefly
reunited and conceived S. Father insisted he was ready and willing to assume custody of
the children.
       B. told the social worker that Father smoked marijuana in the living room.
Sometimes Am. was present when he was smoking and would come into the bedroom
complaining and crying because smoke had gotten in her face. B. said Father kept his
marijuana in a medicine bottle with a white top. Several times she watched Father “roll
the weed in a blunt, lick it and twist the blunt and smoke it.” B. said Father‟s female
companion, L.C., also smoked marijuana. B. once saw Father and L.C. fighting over a
blunt. L.C. became so upset she grabbed a hammer and began smashing Father‟s laptop.
Father called the police. The police came to the home and spoke to L.C. but did not
arrest her. Am. said Father and L.C. would hit and punch each other when they were
upset. She once saw L.C. bite Father. Am. said there was a lot of fighting in the home.
L.C.‟s two sons also lived in the home. One of the boys told the social worker Father
was mean to him and would hit L.C. He wanted someone to help his mom, saying Father
and L.C. fought night and day.
       Father admitted he used marijuana and showed the social worker a medical
marijuana card. He said he did not roll “blunts” in the children‟s presence. The social
worker observed several “blunt roaches” (the butts of marijuana joints) in an ashtray in
the living room. Father said the children never played in the living room. Father and
L.C. merely laughed in response to the allegation that they engaged in physical violence
with one another.
       Father had not had any visits with the children during the month since the
dependency proceedings commenced in late May. He explained he did not want to visit
the children because they would become upset when the visits ended and they were not
allowed to come home with him. He said he had been speaking to B. on the telephone.



                                             8
       DCFS recommended that the court declare the children dependents and provide
family reunification services for Mother and Father. It also recommended based on
Am.‟s and B.‟s statements about the drug use and domestic violence in Father‟s home
that Am. be detained from Father‟s custody.
       On July 3, 2012, the court found a prima facie case for detaining Am., concluding
she was a minor described by subdivisions (a), (b), and (j) of section 300, that substantial
danger existed to Am.‟s physical and emotional health and there were no reasonable
means to protect her without removing her from Father‟s home. Both Father and Mother
were granted monitored visitation three times per week. The matter was continued for
further hearing.
       DCFS reported on July 18, 2012, that Father had tested positive for marijuana.
The court continued the matter to August 24, 2012, for a new adjudication hearing.
       DCFS reported on August 20, 2012, that Father had not made any attempt to
initiate contact with the children; he merely returned their telephone calls. Father and
Mother had been provided with bus passes but neither had made any attempt to visit the
children. Father did not provide any explanation for failing to visit the children.
       At the adjudication and disposition hearing on August 24, 2012, Mother was not
present. The parties had discussed amending certain language in the petition and Father
submitted on the basis of the amended petition and the reports submitted by DCFS. The
juvenile court sustained the petition as amended.
       The court declared the children dependents of the court and found by clear and
convincing evidence that removal of the children from parental custody was necessary to
ensure their safety. The court ordered DCFS to provide family reunification services for
Father and Mother. Father was ordered to participate in a drug treatment program
including aftercare and random drug testing, a domestic violence program, parenting
classes, and individual counseling.
       This timely appeal followed.




                                              9
                                       DISCUSSION


I.     The Jurisdictional Findings and Order
       Before asserting jurisdiction over a minor, the juvenile court must find that the
child comes within one or more of the categories specified in section 300. (In re
Veronica G. (2007) 157 Cal.App.4th 179, 185.) The burden is on DCFS to “„“prove by a
preponderance of the evidence that the child . . . comes under the juvenile court‟s
jurisdiction.”‟” (Ibid., quoting In re Shelley J. (1998) 68 Cal.App.4th 322, 329.) “On
appeal from an order making jurisdictional findings, we must uphold the court‟s findings
unless, after reviewing the entire record and resolving all conflicts in favor of the
respondent and drawing all reasonable inferences in support of the judgment, we
determine there is no substantial evidence to support the findings. [Citation.] Substantial
evidence is evidence that is reasonable, credible, and of solid value.” (Veronica G.,
supra, at p. 185.) Issues of fact and credibility are questions for the trier of fact, and we
may not reweigh the evidence. (In re Jasmine C. (1999) 70 Cal.App.4th 71, 75.) “If
there is any substantial evidence, contradicted or uncontradicted, which will support the
judgment, we must affirm.” (In re Tracy Z. (1987) 195 Cal.App.3d 107, 113.)
       We review the juvenile court‟s jurisdictional findings under the substantial
evidence standard. (In re David M. (2005) 134 Cal.App.4th 822, 829; In re Heather A.
(1996) 52 Cal.App.4th 183, 193 (Heather A.).) Under this standard, we review the record
in the light most favorable to the juvenile court‟s determinations to determine whether
there is any reasonable, credible, and solid evidence to support the juvenile court‟s
conclusions, and make all reasonable inferences from the evidence in support of the
court‟s orders. (In re Savannah M. (2005) 131 Cal.App.4th 1387, 1393.) We review the
juvenile court‟s dispositional orders for abuse of discretion. (In re Christopher H. (1996)
50 Cal.App.4th 1001, 1006.)
       “When a dependency petition alleges multiple grounds for its assertion that a
minor comes within the dependency court‟s jurisdiction, a reviewing court can affirm the
juvenile court‟s finding of jurisdiction over the minor if any one of the statutory bases for


                                              10
jurisdiction that are enumerated in the petition is supported by substantial evidence. In
such a case, the reviewing court need not consider whether any or all of the other alleged
statutory grounds for jurisdiction are supported by the evidence. (Randi R. v. Superior
Court (1998) 64 Cal.App.4th 67, 72; In re Jonathan B. (1992) 5 Cal.App.4th 873, 875-
876.)” (In re Alexis E. (2009) 171 Cal.App.4th 438, 451.) In addition, the section 300
petition need only contain allegations against one parent to support the exercise of the
court‟s jurisdiction. (In re Jeffrey P. (1990) 218 Cal.App.3d 1548, 1553-1554.) Thus, in
order to successfully argue for reversal of the juvenile court‟s order adjudicating the
children to be dependents of the court, Father would have to demonstrate that no basis
exists for any of the jurisdictional findings made against either Mother or Father. Father
has not attempted to refute the court‟s exercise of jurisdiction over the children based on
Mother‟s conduct. Nonetheless, we will discuss the court‟s findings regarding Father in
order to demonstrate that Father‟s contentions are without merit.
       Father challenges the juvenile court‟s jurisdictional findings under section 300,
subdivisions (a), (b), and (j) based on insufficiency of the evidence. Under subdivision
(a), a child may be found to be a dependent of the court if the child has suffered, or there
is a substantial risk that the child will suffer, serious physical harm inflicted
nonaccidentally upon the child by the child‟s parent. Under subdivision (j), dependency
may be based upon a finding that the child‟s sibling has been abused or neglected, as
defined in subdivisions (a), (b), (d), (e), or (i), and there is a substantial risk that the child
will be abused or neglected, as defined in those subdivisions. The evidence here showed
that Mother inflicted excessive discipline on the children, slapping their faces and
punching Am. in the stomach. Father apparently spoke to Mother and told her to stop,
but to no avail. Father did not take action to prevent further abuse. In addition, the
children were at risk of physical harm because Mother‟s lifestyle often left them without
adequate food or shelter and exposed to Mother‟s erratic behavior and violent altercations
with neighbors and her male companion.
       Under section 300, subdivision (b), a child may be adjudged a dependent if the
child has suffered, or there is a substantial risk that the child will suffer, serious physical


                                                11
harm or illness, as a result of the failure or inability of her parent to adequately supervise
or protect the child, or the willful or negligent failure of the child‟s parent to adequately
supervise or protect the child from the conduct of the custodian with whom the child has
been left, or by the willful or negligent failure of the parent to provide the child with
adequate food, clothing, shelter, or medical treatment, or by the inability of the parent to
provide regular care for the child due to the parent‟s mental illness, developmental
disability, or substance abuse. Exposing children to domestic violence is a sufficient
basis for a finding of jurisdiction under section 300, subdivision (b). (Heather A., supra,
52 Cal.App.4th at p. 194.) “[D]omestic violence in the same household where children
are living is neglect; it is a failure to protect [the children] from the substantial risk of
encountering the violence and suffering serious physical harm or illness from it. Such
neglect causes the risk.” (Ibid.) Father exposed the three girls to domestic violence in
his own home. While the evidence was that he and L.C. fought over marijuana only
once, it was a serious fight resulting in the police being summoned, and in any event the
evidence showed that the two engaged in physical violence on a regular basis.
Furthermore, Father failed to protect the children from Mother‟s drug and alcohol abuse
and excessive physical discipline (including punching a young child in the stomach). He
also failed to protect them by exposing them to his and L.C.‟s marijuana use. Regardless
of whether he had a medical marijuana card, he smoked marijuana in the children‟s
presence, and the social worker had to tell him that leaving marijuana butts within the
children‟s reach (including three-year-old S.) was unsafe.
       In addition, the evidence showed that Father failed to take action when B. had
serious medical concerns that needed to be addressed. Her teeth were in a deplorable
condition, which could not have happened overnight but was instead the result of
longstanding neglect. She also had an umbilical hernia which went untreated. B. was not
attending school on a regular basis, and although Father claimed that he had regular
contact with her, he was either unaware of the fact or not concerned enough to take action
to remedy the situation. In summary, we readily find that substantial evidence supported
the court‟s jurisdictional findings that the three children were found to be dependents


                                               12
based on the harm they each had suffered because of Mother‟s and Father‟s respective
behavior.


II.       The Dispositional Order
          Section 361, subdivision (c)(1) provides that a dependent child may not be
removed from parental custody unless the juvenile court finds by clear and convincing
evidence that there would be a substantial danger to the physical health, safety,
protection, or physical or emotional well-being of the minor if the minor were returned
home, and that there exist no reasonable means by which the minor‟s physical safety can
be protected without removing the minor from the parent‟s physical custody. Thus,
“[t]he parent need not be dangerous and the minor need not have been actually harmed
before removal is appropriate.” (In re Diamond H. (2000) 82 Cal.App.4th 1127, 1136,
disapproved on another ground in Renee J. v. Superior Court (2001) 26 Cal.4th 735, 748,
fn. 6.)
          The court was justified in ordering that Father not be permitted to assume custody
of B. and S., where the evidence supported a finding that Father had not shown adequate
concern for their welfare in the past and failed to respond appropriately when the children
were detained. Furthermore, the conditions discovered in Father‟s home provided a
sufficient basis for the court to conclude that Am. would be at risk of harm if she
remained in his custody. Father‟s home was the scene of ongoing domestic violence and
regular marijuana use and was not a safe environment for young children. The court‟s
dispositional order removing Am. from his custody and ordering that visits be monitored
is entirely appropriate. Accordingly, we affirm the juvenile court‟s dispositional order.




                                              13
                                  DISPOSITION

     The orders challenged on appeal are affirmed.


     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                              SUZUKAWA, J.

We concur:



     WILLHITE, Acting P. J.



     MANELLA, J.




                                         14